Citation Nr: 0331724	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  96-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for degenerative joint 
disease of the left leg, claimed as secondary to 
intervertebral disc syndrome.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a gastrointestinal 
disability, to include gastro-esophageal reflux disease, 
claimed as secondary to intervertebral disc syndrome.  

6.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to intervertebral disc 
syndrome.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.  Thereafter, the veteran had periods of 
inactive duty training as a member of the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for bilateral hearing 
loss.  He responded with a timely Notice of Disagreement, and 
was afforded a Statement of the Case.  He then filed a timely 
substantive appeal, perfecting his appeal of this issue.  

In a January 1999 rating decision, the veteran was denied 
service connection for a psychiatric disability, a 
gastrointestinal disability, and degenerative joint disease 
of the left leg, all claimed as secondary to intervertebral 
disc syndrome, and disabilities of the ankles.  He responded 
with a timely Notice of Disagreement, and was afforded a 
Statement of the Case.  He then filed a timely substantive 
appeal, perfecting his appeal of this issue.  These issues 
were merged into the veteran's pending appeal.  

The veteran appealed the RO's denial in January 1999 of 
service connection for a skin disability and entitlement to a 
total disability rating based on individual unemployability, 
and a statement of the case was issued in June of that month 
on these and other issues.  However, in his June 1999 VA Form 
9, the veteran withdrew his appeal of these issues.  See 
38 C.F.R. § 20.204 (2003).  Therefore, these issues are no 
longer before the Board.  

Also within his June 1999 VA Form 9, the veteran claimed 
service connection for post traumatic stress disorder, 
resulting from combat exposure during military service.  This 
claim is separate from the pending claim for service 
connection for a psychiatric disability, claimed as secondary 
to intervertebral disc syndrome, which is currently before 
the Board.  The RO is requested to adjudicate this pending 
service connection claim.  The Board also notes that service 
connection for a personality disorder, claimed as post 
traumatic stress disorder, was denied within a November 1994 
rating decision.  Because the veteran did not file a timely 
Notice of Disagreement regarding this decision, it is final, 
and may only be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  
Therefore, in adjudicating the veteran's service connection 
claim for post traumatic stress disorder, the RO must first 
determine if new and material evidence has been submitted in 
order to reopen the veteran's claim.  

Next, the veteran has also claimed, both in an August 1997 
memorandum and in his June 1999 VA Form 9, service connection 
for a left knee disability on a direct basis.  This claim is 
separate from the pending claim for service connection for 
degenerative joint disease of the left leg, claimed as 
secondary to intervertebral disc syndrome, which is currently 
before the Board.  The RO is requested to issue a rating 
decision on this pending claim.  

In a June 1999 rating decision, the veteran was denied 
service connection for a skin disability, forgetfulness, and 
sleeping problems, all claimed as secondary to an undiagnosed 
illness.  A Notice of Disagreement was filed in June 1999, 
and the RO afforded the veteran a Statement of the Case 
regarding these issues in February 2000.  However, the 
veteran thereafter failed to file a timely substantive 
appeal, and therefore these issues are not currently before 
the Board.  See 38 U.S.C.A. § 7105 (West 2002).  




REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of the provisions of this legislation.  
Therefore, a remand is required to ensure compliance by the 
RO with the provisions of the VCAA, and to afford the veteran 
appropriate due process.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.  

2.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for bilateral hearing loss, a 
bilateral ankle disability, and for a 
psychiatric disability, a 
gastrointestinal disability, and 
degenerative joint disease of the left 
leg, these latter three disabilities 
claimed as secondary to intervertebral 
disc syndrome.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




